Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
October 23, 2007 and is between Willow Financial Bancorp, Inc., a Pennsylvania
corporation (the “Corporation”), Willow Financial Bank, a federally chartered
savings bank and a wholly owned subsidiary of the Corporation (the “Bank”), and
Donna M. Coughey (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Corporation was previously known as Willow Grove Bancorp, Inc., and
the Bank was previously known as Willow Grove Bank;

 

WHEREAS, the Executive is currently employed as the President and Chief
Executive Officer of the Corporation and the Bank, and the Corporation, the Bank
and the Executive have previously entered into an employment agreement dated
July 15, 2005 (the “Prior Agreement”);

 

WHEREAS, the Corporation and the Bank (together the “Employers”) desire to amend
and restate the Prior Agreement in order to make changes to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), as well as
certain other changes; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive by the Employers in the event that her
employment with the Employers is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      Definitions. The following words and
terms shall have the meanings set forth below for the purposes of this
Agreement:

 


(A)                                  ACCRUED BENEFITS. ACCRUED BENEFITS MEANS
(I) ALL SALARY EARNED OR ACCRUED THROUGH THE DATE THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BUT NOT YET PAID; (II) REIMBURSEMENT FOR ANY AND ALL MONIES ADVANCED
IN CONNECTION WITH THE EXECUTIVE’S EMPLOYMENT FOR REASONABLE AND NECESSARY
EXPENSES INCURRED BY THE EXECUTIVE THROUGH THE DATE THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED, SUBJECT TO THE REQUIREMENTS OF SECTION 4 HEREOF AND PROVIDED THAT
SUCH EXPENSES HAVE NOT BEEN PREVIOUSLY REIMBURSED; (III) ANY BONUS EARNED BY THE
EXECUTIVE FOR A PERFORMANCE PERIOD ENDING PRIOR TO THE DATE OF TERMINATION, BUT
NOT YET PAID TO THE EXECUTIVE, UNDER ANY BONUS OR INCENTIVE COMPENSATION PLAN OR
PLANS IN WHICH THE EXECUTIVE IS A PARTICIPANT; (IV) ANY VACATION TIME ACCRUED BY
THE EXECUTIVE UNDER THIS AGREEMENT OR IN ACCORDANCE WITH THE EMPLOYERS’ POLICIES
BUT NOT YET USED OR FORFEITED; AND (V) TO THE EXTENT NOT PREVIOUSLY PAID OR
PROVIDED TO THE EXECUTIVE, ALL OTHER PAYMENTS AND BENEFITS TO WHICH THE
EXECUTIVE MAY BE ENTITLED UNDER THE TERMS OF, AND AT THE TIMES SPECIFIED IN, ANY
APPLICABLE COMPENSATION OR BENEFIT PLAN, PROGRAM OR ARRANGEMENT OF THE EMPLOYERS
IN WHICH THE

 

--------------------------------------------------------------------------------


 


EXECUTIVE WAS PARTICIPATING, WITH IT BEING UNDERSTOOD THAT THE EXECUTIVE SHALL
NOT RECEIVE ANY BENEFITS PURSUANT TO ANY SEVERANCE PLAN.


 

(b)                                 Base Salary. “Base Salary” shall have the
meaning set forth in Section 3(a) hereof.

 

(c)                                  Cause. Termination of the Executive’s
employment for “Cause” shall mean termination because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, or material breach of any provision of this
Agreement.

 

(d)                                 Change in Control. “Change in Control” shall
mean a change in the ownership of the Corporation or the Bank, a change in the
effective control of the Corporation or the Bank or a change in the ownership of
a substantial portion of the assets of the Corporation or the Bank, in each case
as provided under Section 409A of the Code and the regulations thereunder.

 

(e)                                  Date of Termination. “Date of Termination”
shall mean (i) if the Executive’s employment is terminated for Cause, the date
on which the Notice of Termination is given, (ii) if the Executive’s employment
is terminated due to her death, the date of death, and (iii) if the Executive’s
employment is terminated for any other reason, the date specified in such Notice
of Termination.

 

(f)                                    Disability. “Disability” shall mean the
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employers.

 

(g)                                 Effective Date. The Effective Date of this
Agreement shall mean the date first written above.

 

(h)                                 Good Reason. Termination by the Executive of
the Executive’s employment for “Good Reason” shall mean termination by the
Executive based on the occurrence of any of the following events:

 

(i) any material breach of this Agreement by the Employers, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities as prescribed in Section 2, or (C) any requirement
that the Executive report to a corporate officer or employee of the Employers
instead of reporting directly to the Boards of Directors of the Employers, or

 

(ii) any material change in the geographic location at which the Executive must
perform her services under this Agreement;

 

2

--------------------------------------------------------------------------------


 

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive. If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.

 

(i)                                     IRS. IRS shall mean the Internal Revenue
Service.

 

(j)                                     Notice of Termination. Any purported
termination of the Executive’s employment by the Employers for any reason, or by
the Executive for any reason, including without limitation for Good Reason,
shall be communicated by a written “Notice of Termination” to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
dated notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, (iii) specifies a Date of
Termination, which shall be not less than thirty (30) nor more than ninety (90)
days after such Notice of Termination is given, except in the case of the
Employers’ termination of Executive’s employment for Cause, which shall be
effective immediately, and except as set forth in Section 20(a) hereof; and (iv)
is given in the manner specified in Section 12 hereof.

 


(K)                                  PRE-MERGER OPTIONS. PRE-MERGER OPTIONS
MEANS THOSE OPTIONS TO PURCHASE COMMON STOCK OF CHESTER VALLEY BANCORP, INC.
(“CHESTER VALLEY”) WHICH REMAINED UNVESTED IMMEDIATELY PRIOR TO THE ACQUISITION
OF CHESTER VALLEY BY THE CORPORATION.


 

(l)                                     Present Value. Present Value of payments
that would otherwise be made in the future shall be determined using a discount
rate equal to the applicable federal rate prescribed under Section 1274(d) of
the Code for the month in which the Date of Termination occurs, compounded
semi-annually.

 

(m)                               Retirement. “Retirement” shall mean voluntary
termination by the Executive in accordance with the Employers’ retirement
policies, including early retirement, generally applicable to their salaried
employees.

 

2.                                      Term of Employment.

 

(a)                                  Each of the Employers hereby employs the
Executive as President and Chief Executive Officer, and the Executive hereby
accepts said employment and agrees to render such services to the Employers on
the terms and conditions set forth in this Agreement. The term of employment
under this Agreement shall be for three years, commencing on July 1, 2007 and,
upon approval of the Board of Directors of each of the Employers, shall extend
for an additional year on each subsequent July 1 such that at any time the
remaining term of this Agreement shall be from two to three years in the absence
of notice to the contrary. Prior to July 1, 2008 and each July 1

 

3

--------------------------------------------------------------------------------


 

thereafter, the Board of Directors of each of the Employers shall consider and
review (after taking into account all relevant factors, including the
Executive’s performance hereunder) an extension of the term of this Agreement,
and the term shall continue to extend each July 1 if the Boards of Directors
approve such extension unless the Executive gives written notice to the
Employers of the Executive’s election not to extend the term, with such written
notice to be given not less than thirty (30) days prior to any such July 1. If
the Board of Directors of either of the Employers elects not to extend the term,
it shall give written notice of such decision to the Executive not less than
thirty (30) days prior to any such July 1. If any party gives timely notice that
the term will not be extended as of any July 1, then this Agreement shall
terminate at the conclusion of its remaining term. References herein to the term
of this Agreement shall refer both to the initial term and successive terms.

 

(b)                                 During the term of this Agreement, the
Executive shall perform such executive services for the Employers as may be
consistent with her titles and from time to time assigned to her by the Boards
of Directors of the Employers. During the term of this Agreement, the Executive
shall devote her best efforts and her full time effort to the affairs and
business of the Employers.

 

(c)                                  The Executive shall be nominated to be a
member of the Board of Directors of the Corporation, and shall be a member of
the Board of Directors of the Bank, as long as the Executive remains an employee
in good standing and/or has not violated any of the terms and provisions of this
Agreement. Termination of employment for any reason shall be deemed to be a
resignation from the Board of Directors of the Corporation and from the Board of
Directors of the Bank.

 

3.                                      Compensation and Benefits.

 

(a)                                  Base Salary. The Employers shall compensate
and pay the Executive for her services during the term of this Agreement at a
minimum base salary of $350,000 per year (“Base Salary”), which may be increased
from time to time in such amounts as may be determined by the Boards of
Directors of the Employers and may not be decreased without the Executive’s
express written consent. In addition to her Base Salary, the Executive shall be
entitled to receive during the term of this Agreement such bonus payments as may
be determined by the Boards of Directors of the Employers.

 

(b)                                 Benefit Plans. During the term of this
Agreement, the Executive shall be entitled to participate in and receive the
benefits of any pension or other retirement benefit plan, profit sharing plan,
stock option plan, employee stock ownership plan, welfare and fringe benefit
arrangements, or such other employee benefit plans, programs, policies,
benefits, arrangements and privileges given to employees and executives of the
Employers, to the extent commensurate with her then duties and responsibilities,
as fixed by the Boards of Directors of the Employers. The Employers shall not
make any changes in such plans, benefits or privileges which would adversely
affect the Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Employers and
does not result in a disproportionately greater adverse change in the rights of
or benefits to the Executive as compared with any other executive officer of the
Employers. Nothing paid to the Executive under any plan or arrangement presently
in effect or made available in the future shall be deemed to be in lieu of the
salary payable to the Executive pursuant to Section 3(a) of this Agreement.
Notwithstanding the foregoing, in the event that the Executive participates in
any employee benefit plan, program, policy or arrangement offered by

 

4

--------------------------------------------------------------------------------


 

Chester Valley and/or First Financial (the “Chester Valley Plans”) that is
continued following the Effective Date, the Executive shall not be entitled to
participate in any employee benefit plan, program, policy or arrangement of the
Employers (the “Employer Plans”) that provides similar benefits until the
Chester Valley Plan is terminated, suspended or merged into the corresponding
Employer Plan.

 

(c)                                  Vacation. During the term of this
Agreement, the Executive shall be entitled to a minimum of four weeks of paid
vacation each calendar year. The Executive shall not be entitled to accumulate
unused vacation time from one year to the next, except to the extent authorized
by the Employers’ vacation policies or by the Boards of Directors of the
Employers. Accrued but unused vacation in the year of termination of employment
shall be treated as an Accrued Benefit pursuant to which the Executive shall be
entitled to payment based on the Executive’s then current Base Salary.

 

(d)                                 Executive Survivor Income Agreement. The
Employers expressly assume and agree to perform the Executive Survivor Income
Agreement dated July 2, 2003 between the Executive and First Financial Bank, as
amended (the “Survivor Income Agreement”) in the same manner and to the same
extent that First Financial Bank would be required to perform the Survivor
Income Agreement if no succession had occurred; provided, however, that the
parties hereto acknowledge and agree that any payments to the Executive pursuant
to the Survivor Income Agreement will be subject to the limitations set forth in
Section 20 of this Agreement, as applicable.

 

(e)                                  SERP. During the term of this Agreement,
the Executive will be entitled to participate in a supplemental executive
retirement plan of the Employers to be established for the Executive’s benefit.

 

(f)                                    Club Membership. The Employers shall
provide the Executive with membership in a dining club or other organization, as
may be agreed upon from time to time by the Boards of Directors of the
Employers. If the costs of the club memberships are paid in the first instance
by the Executive, the Employers shall reimburse the Executive therefor. Such
reimbursement shall be paid promptly by the Employers and in any event no later
than March 15 of the year immediately following the year in which such costs
were paid by the Executive.

 

(g)                                 Automobile Allowance. The Employers shall
provide the Executive with an automobile allowance of $1,200 per month, payable
monthly. The Executive shall document her business use of the automobile,
including mileage and other incidental costs, and provide such documentation as
may be reasonably required by the Employers.

 

(h)                                 Service Credit. The Employers shall provide
the Executive with credit for her years of service with First Financial Bank and
its predecessors, to the extent reflected on the books of First Financial Bank,
for the purpose of determining eligibility to participate in and the vesting of
benefits (but not for accrual of benefits) under each Employer Plan in which the
Executive becomes a participant.

 

(i)                                     Treatment of Pre-Merger Options. The
parties hereto agree that the Pre-Merger Options held by the Executive shall be
converted into stock options to purchase the common stock of the Corporation in
accordance with the terms of the Agreement and Plan of Merger, dated as of

 

5

--------------------------------------------------------------------------------


 

January 20, 2005 (the “Merger Agreement”), between the Corporation and Chester
Valley. The Executive previously waived her right to accelerated vesting of the
Pre-Merger Options as of the completion of the acquisition of Chester Valley by
the Corporation and the parties hereto agree that the Pre-Merger Options shall
continue to vest in the ordinary course pursuant to the existing vesting
schedule.

 

(j)                                     Proration. The Executive’s compensation,
benefits and expenses shall be paid by the Corporation and the Bank in the same
proportion as the time and services actually expended by the Executive on behalf
of each respective Employer.

 

4.                                      Expenses. The Employers shall reimburse
the Executive or otherwise provide for or pay for all reasonable expenses
incurred by the Executive in furtherance of or in connection with the business
of the Employers, including, but not by way of limitation, reasonable
entertainment expenses (whether incurred at the Executive’s residence, while
traveling or otherwise), subject to such reasonable documentation and other
limitations as may be established by the Boards of Directors of the Employers.
If such expenses are paid in the first instance by the Executive, the Employers
shall reimburse the Executive therefor. Such reimbursement shall be paid
promptly by the Employers and in any event no later than March 15 of the year
immediately following the year in which such expenses were incurred.

 

5.                                      Termination.

 

(a)                                  General. The Employers shall have the
right, at any time upon prior Notice of Termination, to terminate the
Executive’s employment hereunder for any reason, and the Executive shall have
the right, upon prior Notice of Termination, to terminate her employment
hereunder for any reason. Any payments to be made under Sections 5(c), 5(h) or
5(i) shall be contingent on the Executive’s prior execution and non-revocation
of a mutual release substantially in the form attached hereto as Exhibit A;
provided, however, that if the Employers refuse to execute such mutual release,
the Executive’s obligation to execute and not revoke the release as a
precondition to receiving such severance benefits shall terminate.

 

(b)                                 For Cause. In the event that the Executive’s
employment is terminated by the Employers for Cause, the Executive shall be
entitled to any Accrued Benefits but shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the applicable
Date of Termination. The Accrued Benefits shall be paid to the Executive within
ten (10) business days after the Date of Termination, except that Accrued
Benefits under employee benefit plans shall be paid in accordance with the terms
of such plans. In the event the Employers desire to terminate the Executive’s
employment for Cause, the Executive shall be given an opportunity, together with
counsel, to meet with the Boards of Directors of the Employers either prior to
the Date of Termination or within ten (10) days thereafter. A determination that
Cause exists shall be made by a majority of the Board of Directors in writing,
which shall specify the basis for such determination. The Employers may suspend
the Executive’s titles, duties and authority pending the Executive’s meeting
with the Boards of Directors, and such suspension shall not constitute Good
Reason.

 

(c)                                  Voluntary Termination by the Executive. In
the event the Executive terminates her employment hereunder other than for
death, Disability, Retirement or Good Reason, then the

 

6

--------------------------------------------------------------------------------


 

Executive shall be entitled to any Accrued Benefits but shall have no right
pursuant to this Agreement to compensation or other benefits for any period
after the applicable Date of Termination. The Accrued Benefits shall be paid to
the Executive within ten (10) business days after the Date of Termination,
except that Accrued Benefits under employee benefit plans shall be paid in
accordance with the terms of such plans.

 

(d)                                 Death. In the event the Executive’s
employment hereunder is terminated due to death, the Executive’s estate or named
beneficiaries shall be entitled to death benefits in accordance with the terms
of the Survivor Income Agreement. The Employers shall also (i) provide the
Executive’s estate or named beneficiaries with any Accrued Benefits, with such
Accrued Benefits to be paid within ten (10) business days after the date of
death, except that Accrued Benefits under employee benefit plans shall be paid
in accordance with the terms of such plans, (ii) pay the Executive’s spouse a
lump sum payment equal to one-half of the Base Salary that would have been paid
to the Executive for the then remaining term of this Agreement but for such
death, and (iii) provide the Executive’s spouse and any dependents covered as of
the Date of Termination with continued medical and dental coverage for the then
remaining term of this Agreement but for such death, with such coverage to be
provided in compliance with Section 5(i) hereof. In addition, the pre-Merger
Options shall become immediately vested and exercisable (to the extent not
previously vested and exercisable) and shall remain exercisable for the period
provided under the applicable option agreement. Other than as set forth above,
neither the Executive nor her estate or named beneficiaries shall have any right
pursuant to this Agreement to compensation or other benefits for any period
after the Date of Termination.

 

(e)                                  Disability. In the event the Executive’s
employment hereunder is terminated due to Disability, the Employers shall (i)
provide the Executive with any Accrued Benefits, with such Accrued Benefits to
be paid within ten (10) business days after the Date of Termination, except that
Accrued Benefits under employee benefit plans shall be paid in accordance with
the terms of such plans, and (ii) provide continued life, medical and dental
coverage to the Executive and any dependents covered as of the Date of
Termination for the then remaining term of this Agreement but for such
Disability, with such coverage to be provided in compliance with Section 5(i)
hereof. In addition, the pre-Merger Options shall become immediately vested and
exercisable (to the extent not previously vested and exercisable) and shall
remain exercisable for the period provided under the applicable option
agreement. Other than as set forth above, the Executive shall have no right
pursuant to this Agreement to compensation or other benefits for any period
after the Date of Termination.

 

(f)                                    Retirement. In the event the Executive’s
employment hereunder is terminated due to Retirement, the Employers shall (i)
provide the Executive with any Accrued Benefits, with such Accrued Benefits to
be paid within ten (10) business days after the Date of Termination, except that
Accrued Benefits under employee benefit plans shall be paid in accordance with
the terms of such plans, and (ii) provide continued life, medical and dental
coverage to the Executive and any dependents covered as of the Date of
Termination for the then remaining term of this Agreement but for such
Retirement, with such coverage to be provided in compliance with Section 5(i)
hereof. In addition, the pre-Merger Options shall become immediately vested and
exercisable (to the extent not previously vested and exercisable) and shall
remain exercisable for the period provided under the applicable option
agreement. Other than as set forth above, the Executive shall have no right

 

7

--------------------------------------------------------------------------------


 

pursuant to this Agreement to compensation or other benefits for any period
after the Date of Termination.

 

(g)                                 Involuntary Termination. In the event that
either (A) the Executive’s employment is terminated by the Employers for other
than Cause or the Executive’s Disability, Retirement or death or (B) such
employment is terminated by the Executive for Good Reason, then the Employers
shall (i) provide the Executive with any Accrued Benefits, with such Accrued
Benefits to be paid within ten (10) business days after the Date of Termination,
except that Accrued Benefits under employee benefit plans shall be paid in
accordance with the terms of such plans, (ii) pay to the Executive, within
thirty (30) days following the Date of Termination, a lump sum amount equal to
the Present Value of the Base Salary that the Executive would have earned for
the then remaining term of this Agreement, based on the Executive’s then current
Base Salary, and (iii) provide continued life, medical and dental coverage to
the Executive and any dependents covered as of the Date of Termination for the
then remaining term of this Agreement but for such termination, with such
coverage to be provided in compliance with Section 5(i) hereof. In addition, the
pre-Merger Options shall become immediately vested and exercisable (to the
extent not previously vested and exercisable) and shall remain exercisable for
the period provided under the applicable option agreement. Notwithstanding the
foregoing, this Section 5(g) shall not be applicable if the termination of
employment occurs concurrently with or within twenty-four (24) months following
a Change in Control.

 

(h)                                 Change in Control Termination. In the event
that either (i) the Executive’s employment is terminated concurrently with or
within twelve (12) months following a Change in Control for other than Cause or
the Executive’s Disability, Retirement or death, or (ii) the Executive elects to
terminate her employment for Good Reason, then the Employers shall, subject to
the provisions of Sections 6 and 7 hereof, if applicable;

 

(A)                              pay to the Executive, within thirty (30) days
following the Date of Termination, a lump sum cash severance amount equal to
three (3) times the sum of the Executive’s then current Base Salary and most
recently paid bonus;

 

(B)                                provide to the Executive, her spouse and any
dependents covered as of the Date of Termination for a period ending at the
earlier of (i) three years subsequent to the Date of Termination or (ii) the
date of the Executive’s full-time employment by another employer (provided that
the Executive, her spouse and/or her dependents is entitled under the terms of
such employment to benefits substantially similar to those described in this
subparagraph (B)), at no cost to the Executive, continued participation in all
group insurance, life insurance, health and accident insurance, and disability
insurance offered by the Employers in which the Executive, her spouse and/or her
dependents were participating immediately prior to the Date of Termination, with
such coverage to be provided in compliance with Section 5(i) hereof;

 

(C)                                pay to the Executive, in a lump sum within
thirty (30) days following the Date of Termination, a cash amount equal to the
projected cost to the Employers of providing benefits to the Executive for a
period of three years pursuant to any other employee benefit plans, programs or
arrangements offered by the Employers in which the Executive was

 

8

--------------------------------------------------------------------------------


 

entitled to participate immediately prior to the Date of Termination (excluding
(y) stock option plans, restricted stock plans and employee stock ownership
plans of the Employers and (z) bonuses and other items of cash compensation),
with the projected cost to the Employers to be based on the costs incurred for
the calendar year immediately preceding the year in which the Date of
Termination occurs and with any automobile-related costs to exclude any
depreciation on Bank-owned automobiles; and

 

(D)                               provide the Executive with any Accrued
Benefits, with such Accrued Benefits to be paid with ten (10) business days
after the Date of Termination, except that Accrued Benefits under employee
benefit plans shall be paid in accordance with the terms of such plans.

 

In addition, the pre-Merger Options shall become immediately vested and
exercisable (to the extent not previously vested and exercisable) and shall
remain exercisable for the period provided under the applicable option
agreement.

 

(i)                                     In the event the Executive, her spouse
or any other covered dependents are entitled to the continuation of insurance
coverage pursuant to this Section 5, such coverage shall be provided on the same
terms as similar coverage is provided to other employees of the Employers;
provided that any insurance premiums payable by the Employers or any successors
pursuant to this Section 5 shall be payable at such times and in such amounts as
if the Executive was still an employee of the Employers, subject to any
increases in such amounts imposed  by the insurance company or  COBRA, and the
amount of insurance premiums required to be paid by the Employers in any taxable
year shall not affect the amount of insurance premiums required to be paid by
the Employers in any other taxable year; and provided further that if the
participation of the Executive or other covered dependents in any group
insurance plan is barred, the Employers shall either arrange to provide such
persons with insurance benefits substantially similar to those which the
Executive was entitled to receive under such group insurance plan or, if such
coverage cannot be obtained, pay a lump sum cash equivalency amount within
thirty (30) days following the Date of Termination based on the annualized rate
of premiums being paid by the Employers as of the Date of Termination.

 

6.                                      Limitation of Benefits under Certain
Circumstances. Notwithstanding the proration provision in Section 3(j) hereof,
in the event the payments and benefits payable by the Bank pursuant to Section 5
hereof, either alone or together with other payments and benefits which the
Executive has the right to receive from the Employers, would constitute a
“parachute payment” under Section 280G of the Code, then the Bank’s share of the
payments and benefits payable by the Employers pursuant to Section 5 hereof
shall be reduced by the minimum amount necessary to result in no portion of the
payments and benefits payable by the Bank under Section 5 being non-deductible
to the Bank pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. In the event the Bank’s share of the
payments and benefits payable by the Employers pursuant to Section 5 hereof is
reduced by the preceding sentence, then the Corporation’s share of such payments
and benefits shall be increased by an equivalent amount.

 

9

--------------------------------------------------------------------------------


 

7.                                      Payment of Additional Benefits under
Certain Circumstances.

 

(a)                                  In the event that the payments and benefits
pursuant to Section 5(h) hereof, either alone or together with other payments
and benefits which the Executive has the right to receive from the Employers or
their predecessors or successors but before giving effect to this Section 7,
would constitute a “parachute payment” as defined in Section 280G(b)(2) of the
Code (the “Initial Parachute Payment”), then the Corporation shall pay to the
Executive, in a lump sum within thirty (30) days following the Date of
Termination, a lump sum cash amount equal to the sum of the following:

 

(A)                              twenty (20) percent (or such other percentage
equal to the tax rate imposed by Section 4999 of the Code or any successor
thereto) of the amount by which the Initial Parachute Payment exceeds the
Executive’s “base amount” from the Employers, as defined in Section 280G(b)(3)
of the Code, with the difference between the Initial Parachute Payment and the
Executive’s base amount being hereinafter referred to as the “Initial Excess
Parachute Payment”; and

 

(B)                                such additional amount (the “Tax Allowance”)
as may be necessary to compensate the Executive for the payment by the Executive
of state, local and federal income and excise and other taxes on the payment
provided under clause (A) above and on any payments under this clause (B). The
Tax Allowance shall be calculated by multiplying the “gross up percentage”
(“GUP”) by the payment to be made under clause (A) above. The GUP shall be
determined as follows:

 

GUP =

 

Tax Rate

 

 

1- Tax Rate

 

The Tax Rate for purposes of computing the GUP shall be equal to the sum of (i)
twenty (20) percent (or such other percentage equal to the tax rate imposed by
Section 4999 of the Code or any successor thereto), and (ii) the highest
marginal federal, state and local income and employment-related tax rate
(including Social Security and Medicare taxes) applicable to the Executive in
the year in which the payment under clause (B) above is made, and shall also
reflect the phase-out of deductions and the ability to deduct certain of such
taxes.

 

All determinations to be made pursuant to this Section 7 shall be based upon the
opinion of independent counsel selected by the Employers and paid for by the
Employers.

 

(b)                                 Notwithstanding the foregoing, if it shall
subsequently be determined in a final judicial determination or a final
administrative settlement to which the Executive is a party that the actual
excess parachute payment as defined in Section 280G(b)(1) of the Code is
different from the Initial Excess Parachute Payment (such different amount being
hereafter referred to as the “Determinative Excess Parachute Payment”), then the
Corporation’s independent tax counsel or accountants shall determine the amount
(the “Adjustment Amount”) which either the Executive must pay to the Corporation
or the Corporation must pay to the Executive in order to put the Executive (or
the Corporation, as the case may be) in the same position the Executive (or the
Corporation, as the case may be) would have been if the Initial Excess Parachute
Payment had been equal to the

 

10

--------------------------------------------------------------------------------


 

Determinative Excess Parachute Payment. In determining the Adjustment Amount,
the independent tax counsel or accountants shall take into account any and all
taxes (including any penalties and interest) paid by or for the Executive or
refunded to the Executive or for the Executive’s benefit. As soon as practicable
after the Adjustment Amount has been so determined, and in no event more than
thirty (30) days after the Adjustment Amount has been so determined, the
Corporation shall pay the Adjustment Amount to the Executive or the Executive
shall repay the Adjustment Amount to the Corporation, as the case may be.

 

(c)                                  In each calendar year that the Executive
receives payments of benefits under this Section 7, the Executive shall report
on her state, local and federal income tax returns such information as is
consistent with the determination made by the independent tax counsel or
accountants of the Corporation as described above. The Corporation shall
indemnify and hold the Executive harmless from any and all losses, costs and
expenses (including without limitation, reasonable attorneys’ fees, interest,
fines and penalties) which the Executive incurs as a result of so reporting such
information, with such indemnification to be paid by the Corporation to the
Executive as soon as practicable and in any event no later than March 15 of the
year immediately following the year in which the amount subject to
indemnification was determined. The Executive shall promptly notify the
Corporation in writing whenever the Executive receives notice of the institution
of a judicial or administrative proceeding, formal or informal, in which the
federal tax treatment under Section 4999 of the Code of any amount paid or
payable under this Section 7 is being reviewed or is in dispute. The Corporation
shall assume control at its expense over all legal and accounting matters
pertaining to such federal tax treatment (except to the extent necessary or
appropriate for the Executive to resolve any such proceeding with respect to any
matter unrelated to amounts paid or payable pursuant to this Section 7) and the
Executive shall cooperate fully with the Corporation in any such proceeding. The
Executive shall not enter into any compromise or settlement or otherwise
prejudice any rights the Corporation may have in connection therewith without
the prior consent of the Corporation.

 

8.                                      Mitigation; Exclusivity of Benefits.

 

(a)                                  The Executive shall not be required to
mitigate the amount of any benefits hereunder by seeking other employment or
otherwise, nor shall the amount of any such benefits be reduced by any
compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise, except as set forth in
Section 5(h)(B)(ii) hereof.

 

(b)                                 The specific arrangements referred to herein
are not intended to exclude any other benefits which may be available to the
Executive upon a termination of employment with the Employers pursuant to
employee benefit plans of the Employers or otherwise.

 

9.                                      Withholding. All payments required to be
made by the Employers hereunder to the Executive shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Employers may reasonably determine should be withheld pursuant
to any applicable law or regulation.

 

11

--------------------------------------------------------------------------------


 

10.                               Competitive Activities.

 

(a)                                  The Executive agrees and acknowledges that
by virtue of her employment hereunder, she will maintain an intimate knowledge
of the activities and affairs of the Employers, including trade secrets, plans,
business plans, strategies, projections, market studies, customer information,
employee records and other internal proprietary and confidential information and
matters (collectively “Confidential Information”). As a result, and also because
of the special, unique and extraordinary services that the Executive is capable
of performing for the Employers or one of its competitors, the Executive
recognizes that the services to be rendered by her hereunder are of a character
giving them a peculiar value, the loss of which cannot be adequately or
reasonably compensated for by damages.

 

(b)                                 Except for the purpose of carrying out her
duties hereunder, the Executive will not remove or retain, or make copies or
reproductions of, any figures, documents, records, discs, computer records,
calculations, letters, papers, or recorded or documented information of any type
or description relating to the business of the Employers. The Executive agrees
that she will not divulge to others any information (whether or not documented
or recorded) or data acquired by her while in the Employers’ employ relating to
methods, processes or other trade secrets or other Confidential Information.

 

(c)                                  The Executive agrees that the Employers
are, and shall be, the sole and exclusive owner of all improvements, ideas and
suggestions, whether or not subject to patent or trademark protection, and all
copyrightable materials which are conceived by the Executive during her
employment, which relate to the business of the Employers, which are
confidential, or which are not readily ascertainable from persons or other
sources outside the Bank or the Corporation.

 

(d)                                 Unless the Executive’s employment is
terminated in connection with or following a Change in Control, then for a
period of one year after the termination of employment, the Executive shall not,
directly or indirectly, solicit, induce, encourage or attempt to influence any
client, customer or employee of the Employers to cease to do business with, or
to terminate any employee’s employment with, the Employers. The Executive shall
not be subject to any of the limitations set forth in the preceding sentence if
the Executive’s employment is terminated in connection with or following a
Change in Control.

 

(e)                                  The Executive agrees that during the term
of her employment hereunder, except with the express consent of the Employers,
she will not, directly or indirectly, engage or participate in, become a
director of, or render advisory or other services for, or in connection with, or
become interested in, or make any financial investment in any firm, corporation,
business entity or business enterprise competitive with or to any business of
the Employers; provided, however, that the Executive shall not thereby be
precluded or prohibited from owning passive investments, including investments
in the securities of other financial institutions, so long as such ownership
does not require her to devote substantial time to management or control of the
business or activities in which she has invested. Notwithstanding anything to
the contrary contained in this Agreement, during the term of this Agreement, the
Executive shall have no employment contract or other written or oral agreement
concerning employment as an officer of a savings bank or any other financial
institution or financial institution holding company nor with any other entity
or person other than the Bank or

 

12

--------------------------------------------------------------------------------


 

the Corporation. The provisions of this Section 10(e) shall not be applicable if
the Executive’s employment is terminated in connection with or following a
Change in Control.

 

(f)                                    The Employers shall be entitled to
immediate injunctive or other equitable relief to restrain the Executive from
failing to comply with any obligation under this Section 10 or from rendering
her services to persons or entities than the Employers, in addition to any other
remedies to which the Employers may be entitled under law. The right to such
injunctive or other equitable relief shall survive the termination by the
Employers of the Executive’s employment.

 

(g)                                 The Executive acknowledges that the
restrictions contained in this Section 10 are reasonable and necessary to
protect the legitimate interests of the Employers and that any violation thereof
would result in irreparable injuries to the Employers. The Executive
acknowledges that, if the Executive violates any of these restrictions, the
Employers are entitled to obtain from any court of competent jurisdiction,
preliminary and permanent injunctive relief as well as damages, and an equitable
accounting of any earnings, profits and other benefits arising from such
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which the Employers may be entitled. The Executive further
acknowledges that the provisions of Sections 10(a), (b), (c), (f) and (g) shall
remain in full force and effect beyond the termination of the Executive’s
employment for any reason, including but not limited to termination in
connection with or following a Change in Control.

 

11.                               Assignability. The Employers may assign this
Agreement and their rights and obligations hereunder in whole, but not in part,
to any corporation, bank or other entity with or into which the Employers may
hereafter merge or consolidate or to which the Employers may transfer all or
substantially all of their assets, if in any such case said corporation, bank or
other entity shall by operation of law or expressly in writing assume all
obligations of the Employers hereunder as fully as if it had been originally
made a party hereto, but may not otherwise assign this Agreement or its rights
and obligations hereunder. The Executive may not assign or transfer this
Agreement or any rights or obligations hereunder.

 

12.                               Notice. For the purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
first-class certified or registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below:

 

To the Bank:

 

Secretary

 

 

 

Willow Financial Bank

 

 

170 South Warner Road

 

 

Wayne, Pennsylvania 19087

 

 

 

To the Corporation:

 

Secretary

 

 

Willow Financial Bancorp, Inc.

 

 

170 South Warner Road

 

 

Wayne, Pennsylvania 19087

 

13

--------------------------------------------------------------------------------


 

To the Executive:

 

Donna M. Coughey

 

 

At her last address on file with

 

 

the Employers

 

13.                               Amendment; Waiver. No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer or officers as may be specifically designated by the Board of Directors
of each of the Employers to sign on its behalf. No waiver by any party hereto at
any time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. In addition, notwithstanding
anything in this Agreement to the contrary, the Employers may amend in good
faith any terms of this Agreement, including retroactively, in order to comply
with Section 409A of the Code.

 

14.                               Governing Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
Commonwealth of Pennsylvania.

 

15.                               Nature of Obligations. Nothing contained
herein shall create or require the Employers to create a trust of any kind to
fund any benefits which may be payable hereunder, and to the extent that the
Executive acquires a right to receive benefits from the Employers hereunder,
such right shall be no greater than the right of any unsecured general creditor
of the Employers.

 

16.                               Headings. The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

17.                               Validity. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

18.                               Changes in Statutes or Regulations. If any
statutory or regulation provision referenced herein is subsequently changed or
re-numbered, or is replaced by a separate provision, then the references in this
Agreement to such statutory or regulatory provision shall be deemed to be a
reference to such section as amended, re-numbered or replaced.

 

19.                               Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

20.                               Regulatory Actions. The following provisions
shall be applicable to the parties to the extent that they are required to be
included in employment agreements between a savings association and its
employees pursuant to Section 563.39(b) of the Regulations Applicable to All
Savings Associations, 12 C.F.R. §563.39(b), or any successor thereto, and shall
be controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.

 

14

--------------------------------------------------------------------------------


 

(a)                                  The Bank’s Board of Directors may terminate
the Executive’s employment at any time, but any termination by the Bank’s Board
of Directors, other than termination for Cause, shall not prejudice the
Executive’s right to compensation or other benefits under this Agreement.

 

(b)                                 If the Executive is suspended from office
and/or temporarily prohibited from participating in the conduct of the
Employers’ affairs by a notice served under Section 8(e)(3) or Section 8(g)(1)
of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. §1818(e)(3) and
1818(g)(1)), the Employers’ obligations under this Agreement shall be suspended
as of the date of service, unless stayed by appropriate proceedings. If the
charges in the notice are dismissed, the Employers may, in their discretion: 
(i) pay the Executive all or part of the compensation withheld while their
obligations under this Agreement were suspended, and (ii) reinstate (in whole or
in part) any of their obligations which were suspended.

 

(c)                                  If the Executive is removed from office
and/or permanently prohibited from participating in the conduct of the
Employers’ affairs by an order issued under Section 8(e)(4) or Section 8(g)(1)
of the FDIA (12 U.S.C. §1818(e)(4) and (g)(1)), all obligations of the Employers
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the Executive and the Employers as of the date of termination
shall not be affected.

 

(d)                                 If the Bank is in default, as defined in
Section 3(x)(1) of the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this
Agreement shall terminate as of the date of default, but vested rights of the
Executive and the Employers as of the date of termination shall not be affected.

 

(e)                                  All obligations under this Agreement shall
be terminated pursuant to 12 C.F.R. §563.39(b)(5), except to the extent that it
is determined that continuation of the Agreement for the continued operation of
the Employers is necessary:  (i) by the Director of the Office of Thrift
Supervision (“OTS”), or his/her designee, at the time the Federal Deposit
Insurance Corporation (“FDIC”) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the OTS, or his/her
designee, at the time the Director or his/her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Director of the OTS to be in an unsafe or unsound condition,
but vested rights of the Executive and the Employers as of the date of
termination shall not be affected.

 

21.                               Regulatory Prohibition. Notwithstanding any
other provision of this Agreement to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the Federal Deposit
Insurance Act (12 U.S.C. §1828(k)) and the regulations promulgated thereunder,
including 12 C.F.R. Part 359. In the event of the Executive’s termination of
employment with the Bank for Cause, all employment relationships and managerial
duties with the Bank shall immediately cease regardless of whether the Executive
remains in the employ of the Corporation following such termination.
Furthermore, following such termination for Cause, the Executive will not,
directly or indirectly, influence or participate in the affairs or the
operations of the Bank, and any compensation and benefits which the Executive
may continue to receive from the Corporation pursuant to Section 3 hereof shall
be adjusted as appropriate so that they are commensurate solely with the
Executive’s duties at the Corporation.

 

15

--------------------------------------------------------------------------------


 

22.                               Payment of Costs and Legal Fees and
Reinstatement of Benefits. In the event any dispute or controversy arising under
or in connection with the Executive’s termination is resolved in favor of the
Executive, whether by judgment, arbitration or settlement, the Executive shall
be entitled to the payment of (a) all legal fees incurred by the Executive in
resolving such dispute or controversy, and (b) any back-pay, including Base
Salary, bonuses and any other cash compensation, fringe benefits and any
compensation and benefits due to the Executive under this Agreement, within
thirty (30) days following the date such judgment, arbitration or settlement
becomes final and non-appealable.

 

23.                               Indemnification.

 

(a)                                  The Corporation shall provide the Executive
(including her heirs, executors and administrators) with coverage under a
directors’ and officers’ liability insurance policy at its expense and shall
indemnify the Executive (and her heirs, executors and administrators) to the
fullest extent permitted by law against all expenses and liabilities reasonably
incurred by her in connection with or arising out of any action, suit or
proceeding in which she may be involved by reason of her having been a director
or officer of the Corporation or any of its subsidiaries or affiliates (whether
or not she continues to be a director or officer at the time of incurring such
expenses or liabilities). Such expenses and liabilities shall include, but shall
not be limited to, judgments, court costs and attorneys’ fees and the cost of
reasonable settlements. The parties hereto acknowledge and agree that, for
purposes of the right to indemnification by the Corporation as provided by
Article VI of the Corporation’s Amended and Restated Bylaws, the Executive also
is serving as a director and officer of the Bank at the request of the
Corporation.

 

(b)                                 Any indemnification provided to the
Executive by the Bank shall comply with 12 C.F.R. §545.121 or any successor
regulation applicable to the Bank.

 

24.                               Entire Agreement. This Agreement embodies the
entire agreement between the Employers and the Executive with respect to the
matters agreed to herein. All prior agreements between the Employers and the
Executive with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect, including the Prior Agreement, the Agreement
between the parties dated January 20, 2005, and the agreement dated November 6,
2000 between Chester Valley Bancorp, Inc., First Financial and the Executive.

 

25.                               Survival. In the event the Executive’s
employment is terminated during the term of this Agreement, any rights given
under this Agreement to the Executive or the Employers, or any obligation
imposed upon the Executive or the Employers under this Agreement, based upon the
nature of such termination shall survive the Date of Termination, including
those provisions in Sections 5, 6, 7 and 8 that relate to the specific reason
for the termination of employment. In addition, the provisions of Sections 9,
10, 12, 13, 22, 23 (with respect to acts or omissions occurring on or before the
Date of Termination), 24 and 25 shall survive the Date of Termination.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

Attest:

WILLOW FINANCIAL BANCORP, INC.

 

 

 

 

/s/ Joseph T. Crowley

 

By:

/s/ A. Brent O’Brien

Joseph T. Crowley

 

A. Brent O’Brien

Senior Vice President, Chief

 

Chairman of the Compensation Committee

 

Financial Officer and Corporate

 

 

Secretary

 

 

 

 

 

Attest:

WILLOW FINANCIAL BANK

 

 

 

 

/s/ Joseph T. Crowley

 

By:

/s/ A. Brent O’Brien

Joseph T. Crowley

 

A. Brent O’Brien

Senior Vice President, Chief

 

Chairman of the Compensation Committee

 

Financial Officer and Corporate

 

 

Secretary

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Donna M. Coughey

 

 

Donna M. Coughey

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

GENERAL RELEASE

 

1. Release of Claims by Executive.

 

(a)  In consideration of the payments and benefits to be provided to Donna M.
Coughey (“Executive”) pursuant to the employment agreement, dated as of October
23, 2007, to which the Executive, Willow Financial Bancorp, Inc., a Pennsylvania
corporation (the “Corporation”), and Willow Financial Bank, a federally
chartered savings bank (the “Bank”) are parties (the “Employment Agreement”),
the sufficiency of which is acknowledged hereby, the Executive, with the
intention of binding herself and her heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge the
Corporation and its subsidiaries and affiliates (the “Corporation Affiliated
Group”), their present and former officers, directors, executives, agents,
attorneys and employees, and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Corporation Released Parties”), of and from
any and all claims, actions, causes of action, complaints, charges, demands,
rights, damages, debts, sums of money, accounts, financial obligations, suits,
expenses, attorneys’ fees and liabilities of whatever kind or nature in law,
equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected, which the
Executive, individually or as a member of a class, now has, owns or holds, or
has at any time heretofore had, owned or held, against any Corporation Released
Party in any capacity, including, without limitation, any and all claims (i)
arising out of or in any way connected with the Executive’s service to any
member of the Corporation Affiliated Group (or the predecessors thereof) in any
capacity, or the termination of such service in any such capacity, (ii) for
severance or vacation benefits, unpaid wages, salary or incentive payments,
(iii) for breach of contract, wrongful discharge, impairment of economic
opportunity, defamation, intentional infliction of emotional harm or other tort,
(iv) for any violation of applicable state and local labor and employment laws
(including, without limitation, all laws concerning unlawful and unfair labor
and employment practices) and (v) for employment discrimination under any
applicable federal, state or local statute, provision, order or regulation, and
including, without limitation, any claim under Title VII of the Civil Rights Act
of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair Labor Standards
Act, the Americans with Disabilities Act (“ADA”), the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Age Discrimination in Employment
Act (“ADEA”) and any similar or analogous state statute, excepting only:

 

(A)  the rights of the Executive under the Employment Agreement, including her
right to severance;

 

(B)  the rights of the Executive (i) relating to any stock options and other
equity-based awards held by the Executive as of the date hereof (collectively,
the “Equity Arrangements”) and (ii) as a stockholder of the Corporation or its
affiliates;

 

1

--------------------------------------------------------------------------------


 

(C)  the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law;

 

(D)  rights to indemnification the Executive may have under (i) applicable
corporate law, (ii) the bylaws or articles of incorporation of any Corporation
Released Party, (iii) any other agreement between the Executive and a
Corporation Released Party, (iv) as an insured under any director’s and
officer’s liability insurance policy now or previously in force or (v) Section
6.08 of the Agreement and Plan of Merger, dated as of January 20, 2005, between
the Corporation and Chester Valley Bancorp, Inc.; and

 

(E)  claims for benefits under any health, disability, retirement, life
insurance or other, similar “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) of the Corporation Affiliated Group (the “Corporation
Benefit Plans”).

 

(b)  The Executive acknowledges and agrees that the release of claims set forth
in this Section 1 is not to be construed in any way as an admission of any
liability whatsoever by any Corporation Released Party, any such liability being
expressly denied.

 

(c)  The release of claims set forth in this Section 1 applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorney’s fees and expenses.

 

(d)  The Executive specifically acknowledges that her acceptance of the terms of
the release of claims set forth in this Section 1 is, among other things, a
specific waiver of her rights, claims and causes of action under Title VII,
ADEA, ADA and any state or local law or regulation in respect of discrimination
of any kind.

 

(e)  The Executive shall have a period of 21 days to consider whether to execute
this General Release. To the extent the Executive has executed this General
Release within less than twenty-one (21) days after its delivery to her, the
Executive hereby acknowledges that her decision to execute this General Release
prior to the expiration of such twenty-one (21) day period was entirely
voluntary. If Executive accepts the terms hereof and executes this General
Release, she may thereafter, for a period of 7 days following (and not
including) the date of execution, revoke this General Release. If no such
revocation occurs, this General Release shall become irrevocable in its
entirety, and binding and enforceable against the Executive, on the day next
following the day on which the foregoing seven-day period has elapsed. Any
revocation of this General Release shall be deemed for all purposes a revocation
of this General Release in its entirety.

 

(f)  The Executive acknowledges and agrees that she has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.

 

2. Effect of Unenforceability of Release. In addition to any other remedy
available to the Corporation hereunder, in the event that, as a result of a
challenge brought by an Employee Released Party (as defined below), the release
of claims set forth in Section 1 becomes null and void or is otherwise
determined not to be enforceable, then the Corporation’s obligation to make any

 

2

--------------------------------------------------------------------------------


 

additional payments or to provide any additional benefits under the Severance
Agreement shall immediately cease to be of any force and effect, and Executive
shall promptly return to the Corporation any payments or benefits the provision
of which by the Corporation was conditioned on the enforceability of this
General Release.

 

3. Release of Claims by the Corporation.

 

(a)   The Corporation, with the intention of binding itself and its
subsidiaries, affiliates, predecessors and successors and their directors and
officers (collectively, the “Releasing Entities”), does hereby release, remise,
acquit and forever discharge the Executive and her heirs, estate, executors,
administrators and assigns (collectively, the “Employee Released Parties”), of
and from any and all claims, actions, causes of action, complaints, charges,
demands, rights, damages, debts, sums of money, accounts, financial obligations,
suits, expenses, attorneys’ fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected, which the
Corporation and its subsidiaries, affiliates, predecessors and successors,
individually or as a member of a class, now have, own or hold, or have at any
time heretofore had, owned or held, against any Employee Released Party,
excepting only:

 

(A)  rights of the Releasing Entities under this General Release, the
post-termination of employment obligations of the Employment Agreement, the
Equity Arrangements and the Corporation Benefit Plans; and

 

(B)  rights of the Releasing Entities arising by reason of the Executive having
committed a crime or an act or omission to act which constitutes fraud, willful
misconduct or gross negligence.

 

(b)  The Releasing Entities acknowledge and agree that the release of claims set
forth in this Section 3 is not to be construed in any way as an admission of any
liability whatsoever by any Employee Released Party, any such liability being
expressly denied.

 

(c)  The release of claims set forth in this Section 3 applies to any relief no
matter how called, including, without limitation, compensatory damages,
liquidated damages, punitive damages, damages for pain or suffering, costs, and
attorney’s fees and expenses.

 

(d)  Nothing herein shall be deemed, nor does anything contained herein purport,
to be a waiver of any right or claim or cause of action which by law the
Corporation is not permitted to waive.

 

(e)  The Corporation acknowledges and agrees that it has not, with respect to
any transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Employee Released Party with any
governmental agency, court or tribunal.

 

4. Nondisparagement. The Executive agrees not to make any disparaging statements
about the Corporation Released Parties or the Corporation Affiliated Group’s
business practices, operations or personnel policies and practices to any of the
Corporation Affiliated Group’s

 

3

--------------------------------------------------------------------------------


 

customers, clients, competitors, suppliers, directors, consultants, employees,
former employees, or the press or other media in any country. Similarly, the
Corporation agrees to instruct its executive officers and directors not to make
any disparaging statement about the Executive or the Executive’s performance of
her duties and responsibilities while employed with the Corporation Affiliated
Group to any of the Corporation Affiliated Group’s customers, client’s,
competitors, suppliers, directors, consultants, employees, former employees or
the press or other media in any country.

 

5. Counterparts. This General Release may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

6. Successors. This General Release shall be binding upon any and all successors
and assigns of the Executive and the Corporation.

 

7. Governing Law. Except for issues or matters as to which federal law is
applicable, this General Release shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania.

 

 

IN WITNESS WHEREOF, this General Release has been signed by or on behalf of each
of the Parties, all as of the date set forth below.

 

 

WILLOW FINANCIAL BANCORP, INC.

 

 

 

 

 

 

 

 

Executive

By:

 

Its:

 

 

Dated:

 

 

Dated:

 

 

 

4

--------------------------------------------------------------------------------